Exhibit 10.13

ACADIA Pharmaceuticals Inc.

Description of Outside Director Compensation Program

The Board of Directors (the “Board”) of ACADIA Pharmaceuticals Inc. (“ACADIA”)
has approved the following fees that are payable to the non-management directors
who are members of the Board, effective June 1, 2013:

 

Annual Retainer

   $35,000

Additional Retainer for Board Chair

   $22,500

Additional Retainer for Audit Chair

   $18,000

Additional Retainer for Audit Member (non-Chair)

   $9,000

Additional Retainer for Compensation Chair

   $14,000

Additional Retainer for Compensation Member (non-Chair)

   $7,000

Additional Retainer for Nominating and Corporate Governance Chair

   $10,000

Additional Retainer for Nominating and Corporate Governance Member (non-Chair)

   $5,000

Options

   15,000 upon joining Board      12,500 annual grant thereafter      1,500
additional annual grant for Board Chair

The Annual Retainer amounts are payable following the first meeting of the Board
that follows the annual meeting of ACADIA’s stockholders. Annual option grants
to directors are made at the Board meeting following the annual meeting of
stockholders in accordance with the provisions of stock option plans that have
been approved by ACADIA’s stockholders. The annual retainer amount and annual
option grant may be pro rated for a director that joins the Board other than at
the first meeting of the Board following the annual meeting of stockholders.

 

1